DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Claim limitation “ice slurry contact unit” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “unit” coupled with functional language “bringing the object into contact with the ice slurry” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.
Claim limitation “ice slurry supply unit” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic 
Claim limitation “ice slurry circulation unit” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “unit” coupled with functional language “circulating the ice slurry” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.
Claim limitation “object oscillation unit” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “unit” coupled with functional language “vibrating or oscillating he object” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.
Claim limitation “ice slurry production unit” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “unit” coupled with functional language “producing the slurry by mixing the flake ice with brine” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.
Claim limitation “brine extraction unit” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “unit” coupled with functional language “extracting the brine contained in the ice slurry and providing the brine to at least one of the flake ice production unit and the ice slurry production unit” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.
Claim limitation “flake ice extraction unit” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic 

Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1-11 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 

Ice slurry contact unit→ element 11 of figure 6a which appears to be a tank
Ice slurry supply unit→ flake ice production unit
Ice slurry circulation unit→ element 13 of figure 6a which appears to be tubing
Object oscillation unit→ no clear linking structure
Ice slurry production unit → no clear linking structure
Brine extraction unit → no clear linking structure
Flake ice extraction unit → no clear linking structure

If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In reference to claim 1, the claim requires the ice slurry to satisfy certain conditions. However, it is unclear if the slurry is required structure of the state control device, or if the device need only be capable of producing a slurry which satisfies the claimed slurry conditions. Note that the slurry is recited in the preamble before the phrase “the device comprising:” This would lead one skilled in the art to believe that the slurry is not a part of the device, but merely an intended use of the device. The subsequent mentions of the slurry are related to the the ice slurry, an ice slurry contact unit bringing the object into contact with the ice slurry at a predetermined relative speed…” Should Applicant wish that the system need only be capable of providing the claimed ice slurry, it is recommended that the claim be amended such that the slurry is clearly intended use with an amendment such as, “…A state change control device for changing a state of an object by bringing the object into contact with an ice slurry to change a temperature of the object, the device comprising: an ice slurry contact unit for bringing the object into contact with the ice slurry at a predetermined relative speed to change a temperature of the object; and an ice slurry supply unit for supplying the ice slurry to the ice slurry contact…” For the purposes of examination, the examiner is going to treat the claim as if the slurry was required structure and the device contained a slurry with the claimed properties.
In claim 3, Applicant utilizes language interpreted to invoke 35 U.S.C. 112(f)   as described under the heading “Claim Interpretation” above. As required by 35 U.S.C. 112(f), the claimed object oscillation unit is limited to what is disclosed in the written description and equivalents thereof. Since 35 USC 112(f) specifically requires that if one employs means plus function language in a claim, one must set forth in the specification an adequate disclosure showing what is meant by that language, if an applicant fails to set forth an adequate disclosure, the applicant has in effect failed to particularly point out and distinctly claim the invention as required by 35 USC 112(b). In the present case, applicant does not explicitly state what corresponding structure or material acts will perform the recited function, nor does Applicant implicitly set forth such structure which would be clear to those skilled in the art what structure or material acts correspond to the means-plus-function limitation. As such, it is unclear what 3 under the broadest reasonable interpretation standard.
In claims 6 and 7, Applicant utilizes language interpreted to invoke 35 U.S.C. 112(f)   as described under the heading “Claim Interpretation” above. As required by 35 U.S.C. 112(f), the claimed ice slurry production unit is limited to what is disclosed in the written description and equivalents thereof. Since 35 USC 112(f) specifically requires that if one employs means plus function language in a claim, one must set forth in the specification an adequate disclosure showing what is meant by that language, if an applicant fails to set forth an adequate disclosure, the applicant has in effect failed to particularly point out and distinctly claim the invention as required by 35 USC 112(b). In the present case, applicant does not explicitly state what corresponding structure or material acts will perform the recited function, nor does Applicant implicitly set forth such structure which would be clear to those skilled in the art what structure or material acts correspond to the means-plus-function limitation. As such, it is unclear what structure is being claimed by applicant and the meets and bounds of the claims cannot be determined. For the purposes of examination, the examiner is going to treat claims 6 and 7 under the broadest reasonable interpretation standard.
In claim 7 Applicant utilizes language interpreted to invoke 35 U.S.C. 112(f)   as described under the heading “Claim Interpretation” above. As required by 35 U.S.C. 112(f), the claimed brine extraction unit is limited to what is disclosed in the written description and equivalents thereof. Since 35 USC 112(f) specifically requires that if one employs means plus function language in a claim, one must set forth in the specification an adequate disclosure showing what is meant by that language, if an applicant fails to set forth an adequate disclosure, the applicant has in effect failed to particularly point out and distinctly claim the invention as required by 35 USC 112(b). In the present case, applicant does not explicitly state what corresponding structure or material acts will perform the recited function, nor does Applicant 7 under the broadest reasonable interpretation standard.
In claim 8 Applicant utilizes language interpreted to invoke 35 U.S.C. 112(f)   as described under the heading “Claim Interpretation” above. As required by 35 U.S.C. 112(f), the claimed flake ice extraction unit is limited to what is disclosed in the written description and equivalents thereof. Since 35 USC 112(f) specifically requires that if one employs means plus function language in a claim, one must set forth in the specification an adequate disclosure showing what is meant by that language, if an applicant fails to set forth an adequate disclosure, the applicant has in effect failed to particularly point out and distinctly claim the invention as required by 35 USC 112(b). In the present case, applicant does not explicitly state what corresponding structure or material acts will perform the recited function, nor does Applicant implicitly set forth such structure which would be clear to those skilled in the art what structure or material acts correspond to the means-plus-function limitation. As such, it is unclear what structure is being claimed by applicant and the meets and bounds of the claims cannot be determined. For the purposes of examination, the examiner is going to treat claim 8 under the broadest reasonable interpretation standard.
By virtue of dependency claims 2, 4 and 5 are also rejected
	

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –






Claims 1, 2, 4, 9 and 10 are rejected under 35 U.S.C. 102(a)(1) as anticipated by US 9,1581,533 to Brekke, hereinafter referred to as Brekke.
In reference to claims 1 and 9, Brekke  discloses the claimed invention including:
A state change control device, see figure 1, changing a state of an object (product units 72) by bringing the object into contact with an ice slurry to change a temperature of the object, the device comprising: 
an ice slurry contact unit (50) bringing the object (72) into contact with the ice slurry (via pump 54) at a predetermined relative speed to change a temperature of the object; and 
an ice slurry supply unit (20, 10, etc.) supplying the ice slurry to the ice slurry contact unit (50), wherein the ice slurry contains ice satisfying the following conditions (a) and (b), the ice being from a liquid containing an aqueous solution containing a solute (note that the ice is produced in the ice machine (10) from water from tank 20 which includes a mixture of salt and water): (a) a temperature of the ice after melting completely is lower than 0°C (see column 4 lines 55-58 where the ice is described as melting at -1.5°C. It is noted that Brekke is silent regarding the rate of change of solute concentration in an aqueous solution to be generated from the ice in a melting process is 30% or less. However, according to Applicant’s specification, the rate of change of solute concentration means the proportion of the concentration of the aqueous solution at the time of completion of melting to the concentration of the solute in the aqueous solution to be generated at an arbitrary time point in the melting process. Note that Applicant does not disclose any additional steps that need to be taken to ensure that the 
With reference to claim 9, in process or method claims, a prior art device anticipates a claimed process or method if the device carries out the process during normal operation. Since the device taught by Brekke is the same as a device described in the applicant's specification for carrying out the claimed method, and Applicant does not disclose any additional method steps that need to be performed to carrying out the method, it can be assumed that the devices of the prior art will inherently perform the claimed process, see MPEP 2112.02, Process Claims.
In reference to claim 2, Brekke  discloses  the claimed invention including:
an ice slurry circulation unit (22,24)  circulating the ice slurry by feeding the ice slurry to the ice slurry contact unit (50) and returning the ice slurry discharged from the ice slurry contact unit to the ice slurry contact unit, wherein the ice slurry contact unit brings the ice slurry fed by the ice slurry circulation unit into contact with the object at a predetermined relative speed.
In reference to claims 4 and 10, Brekke  discloses  the claimed invention including:
the object (72)  is a cold storage agent (note that objects 72 sauces, meat, fish, vegetables, desserts, stews etc..will inherently store cold), and the change of the state is solidification caused by cooling the cold storage agent. Note that the items sauces, meat, fish, vegetables, desserts, stews etc (see column 4 lines 35-40). will freeze at the temperatures produced by the brine -1.5C (see column 4 lines 55-60).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.



Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Brekke in view of US 9,841,245 to Wright et al., hereinafter referred to as Wright.
In reference to claim 3, Brekke  as modified by Wright discloses the claimed invention.
Brekke fails to disclose the ice slurry contact unit (50) further comprises an object oscillation unit vibrating or oscillating the object.
However Wright teaches that in the same field of endeavor of food chillers, that it is a known method to provide the food chilling unit with an oscillation unit “rocker 20” which oscillates the objects (28). Wright teaches that agitating the food assures more thorough contact between the water and the product and more rapid chilling, see column 1 lines 33-37. Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify Brekke by Wright such that the ice slurry contact unit (50) further comprises an object oscillation unit vibrating or oscillating the object in order to advantageously agitate the product and  assures more thorough contact between the water and the product and more rapid chilling.

Claims 5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Brekke in view of US 10,149,486 to Hognason et al., hereinafter referred to as Hognason.
In reference to claims 5 and 11, Brekke and Hognason disclose  the claimed invention.
Brekke fails to disclose the object is a frozen food, and the change of the state is melting caused by absorbing cold energy of the food. However, Hognason it is known substitute a thawing method in an apparatus used for cooling, see title, abstract, etc. This is strong evidence that substituting the cooling technique with a thawing technique .

Claims 6-8  are rejected under 35 U.S.C. 103 as being unpatentable over Brekke in view of  US 2002/0194865 to Krylov, hereinafter referred to as Krylov
In reference to claim 6, Brekke  and Krylov discloses the claimed invention.
Brekke discloses the ice slurry supply unit (20) further comprises: a flake ice production unit (10) producing flake ice constituting the ice slurry (see column 1 line 65- column 2 line 5); and an ice slurry production unit (42) producing the ice slurry by mixing the flake ice produced by the flake ice production unit (10) with brine at a predetermined ratio, wherein the flake ice production unit inherently comprises an ice making surface and an ice making surface cooling unit (14) but fails to explicitly disclose the flake ice production unit producing the flake ice by peeling off ice of the brine made by attaching the brine to the cooled ice making surface and freezing the brine.
Krylov teaches that it is a known method to provide a slush ice and brine system with an ice maker having an ice flake production unit (see figure 5a) which produces the flake ice by peeling off ice of the brine (via scraper 45) made by attaching the brine to the cooled ice making surface (inner surface of the first cylindrical wall) and freezing the brine, see [0060]. Krylov teaches that this method produces a low temperature ice slush that significantly prolongs ice storage life and consequently the fish storage time [0059]. Accordingly, it would have been obvious to one having ordinary skill in the art at the time 
In reference to claim 7, Brekke  and Krylov discloses the claimed invention.
Brekke discloses a brine extraction unit (pump illustrated on line 16) extracting the brine contained in the ice slurry and providing the brine to the flake ice production unit (10) as a raw material used for producing the flake ice or the ice slurry.
In reference to claim 8, Brekke  and Krylov discloses the claimed invention.
Brekke discloses a flake ice extraction unit (23) extracting the flake ice contained in the ice slurry and providing the flake ice to the ice slurry production unit (42) as a raw material used for producing the ice slurry.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSEY D BAUER whose telephone number is (571)270-7113.  The examiner can normally be reached on Mon; Tues; Thurs; Fri; 9-7PM Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CASSEY D BAUER/             Primary Examiner, Art Unit 3763